Citation Nr: 0326345	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  00-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
bladder as a result of exposure to herbicides or parasites.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran separated from active service in September 1975, 
after more than 19 years of active service.    

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of April 2001.  This matter was 
originally on appeal from June 1999 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Houston, Texas.

The issues of service connection for cancer of the bladder as 
a result of exposure to herbicides or parasites, left knee 
disorder, and right hand disorder, will be addressed in the 
REMAND portion of this decision.  

In a July 2000 statement, the veteran requested that the RO 
obtain his service medical records as they showed that he 
received treatment for "broken arches both feet."  The 
Board notes that the veteran's statement could reasonably be 
construed as a claim for service connection for a bilateral 
foot disorder.  In a July 2001 statement, the veteran once 
again made reference to his claim for service connection for 
"broken arches (now flat feet)."  The RO has not 
adjudicated this claim.  Accordingly, this matter is referred 
to the RO for appropriate action.


FINDING OF FACT

A service medical test was positive for the presence of 
purified protein derivative (of tuberculin) but the chest x-
ray was negative for active tuberculosis and tuberculosis was 
not diagnosed at that time; nor was the veteran diagnosed 
with active tuberculosis within one year from his discharge 
from service.  


CONCLUSION OF LAW

Tuberculosis was not incurred in active service; nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's April 2001 Remand, the RO contacted 
the veteran by letter dated in June 2001.  The RO asked the 
veteran to provide the names and addresses of all health care 
providers, VA and non-VA, who had treated him for 
tuberculosis since his discharge from military service.  In a 
July 2001 letter, the veteran responded, in part, that he was 
treated at the U.S. Naval Hospital in Puerto Rico between 
January 1972 to December 1974.  The veteran's remaining 
responses pertain to the other claimed disabilities that the 
Board is not deciding at this time.  In May 2002, the RO 
requested the identified records from the National Personnel 
Records Center (NPRC).  The NPRC responded that of the 
requested records the NPRC searched for, the requested 
records were part of the service medical records NPRC 
previously provided to the RO in December 1998.  With respect 
to the request for treatment records from the U.S. Naval 
Hospital in Puerto Rico, the NPRC responded that the RO 
needed to furnish more specific dates in accordance with the 
VA training guide on medical records.  In correspondence 
dated in March 2003, the RO notified the veteran that it was 
NPRC policy to only search for records in three-month time 
frames.  The RO advised the veteran that if he wanted the RO 
to inquire again to NPRC for treatment records from U.S. 
Naval Hospital in Puerto Rico, he must furnish more specific 
dates within a three-month frame of the treatment he received 
or NPRC would not be able to search their records.  The 
veteran did not respond.

Pursuant to the Board's Remand, the RO ensured that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) were completed.  As discussed by the Board 
in the April 2001 decision, the VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The RO readjudicated the veteran's 
claim and issued the April 2003 Supplemental Statement of the 
Case (SSOC), which provided the veteran with notice of the 
law and implementing regulations of the VCAA.  VA is required 
to provide the veteran with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the veteran with 
respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The previously 
discussed July 2001 and March 2003 letters from the RO 
provided the veteran with notice of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim.  

Also pursuant to the Board's Remand, the RO copied the 
veteran's service medical records from microfiche and 
associated the paper copies of these records with the claims 
folder.  The Board concludes that the RO fully complied with 
the April 2001 Remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).   

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was provided with a copy of the June 
1999 rating decision, June 2000 Statement of the Case, and 
April 2003 SSOC, which together provided the veteran with 
adequate notice as to the evidence needed to substantiate his 
claim and the reasons the claim was denied.  The Board 
concludes that VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio, 16 Vet. App. at 187 (2002).  

By virtue of the Board's April 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.  

At the videoconference hearing held in January 2001, the 
veteran testified that he was examined on April 28, 1975, and 
the examination revealed that he had black spots or dark gray 
spots on his lungs.  He testified that he was told that he 
would have to take eight pills a day for the rest of his 
life.  In response to the question of whether a physician 
informed him that he had tuberculosis, the veteran testified 
that no one had told him he had tuberculosis and he had never 
been checked or treated for tuberculosis since his discharge 
from service.  

Service medical records show that an April 29, 1975 test for 
purified protein derivative (of tuberculin) (PPD) was 
positive.  The veteran's wife apparently had tuberculosis in 
1965.  It was noted that the veteran had no symptoms of 
tuberculosis.  The chest x-ray revealed no active disease.  
There were no subsequently dated service medical records that 
noted a diagnosis of tuberculosis prior to the veteran's 
discharge from service in September 1975.  

The Board notes that while the veteran's April 1975 PPD test 
was positive, the veteran was not diagnosed with tuberculosis 
at that time.  There are no post-service medical records that 
show that the veteran was diagnosed with active tuberculosis 
within three years from the veteran's discharge from service.  
There is no medical evidence of record that shows that the 
veteran is currently diagnosed with active tuberculosis; nor 
is there any medical evidence that shows that the veteran is 
currently being treated for active tuberculosis with 
medication.  Service connection for tuberculosis is not 
warranted by the evidence of record. 

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for tuberculosis is denied.


REMAND

The veteran also seeks service connection for cancer of the 
bladder as a result of exposure to herbicides or parasites, 
left knee disorder, and right hand disorder.  

The veteran contends that he was infested with Asian blood 
flukes during his tour in the Republic of Vietnam.  He 
maintains that there is a direct causal relationship between 
the parasites and his bladder cancer.  Prior to the Board's 
April 2001 Remand, the veteran submitted medical records from 
Dr. R.B. that showed that the veteran underwent surgery for 
bladder cancer.  There was no mention in any of the medical 
records of findings of Asian blood flukes or evidence of 
residuals of the parasites.  At the videoconference hearing, 
the veteran testified that he took blood tests after he got 
out of the military and they showed positive signs for 
parasites.  
Pursuant to the Board's Remand instructions, in a June 2001 
letter, the RO asked the veteran to provide the date and 
location of the blood tests that demonstrated the presence of 
parasites.  The RO enclosed consent to release forms.  The 
veteran only responded that he wanted a compensation and 
pension examination to test for the presence of Asian blood 
fluke antibodies.   

In regard to the veteran's other claims, the Board notes that 
service medical records show that the veteran's left knee and 
right hand were treated during service.  Post-service medical 
records, however, are completely devoid of any complaints of 
left knee and right hand disorders.  The veteran did not 
identify any post-service medical providers who treated him 
for these disorders in response to the Board's Remand.  There 
is no medical evidence of record that shows that the veteran 
currently suffers from the claimed disorders.  Accordingly, 
the veteran should be afforded appropriate examinations to 
identify any current chronic left knee disorder and right 
hand disorder that may be present.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any cancer of the bladder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any cancer of the bladder  is due 
to Asian blood flukes or herbicides 
(Agent Orange).  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any left knee disorder that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any left knee disorder is 
at least as likely as not related to any 
symptomatology shown during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right hand disorder that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any right hand disorder is 
at least as likely as not related to any 
symptomatology shown during service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

4.  Thereafter, the RO should 
readjudicate the claims.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



